IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

RICHARD E. ZALDIVAR, P.A.,            NOT FINAL UNTIL TIME EXPIRES TO
Former Counsel for Employee           FILE MOTION FOR REHEARING AND
Claimant,                             DISPOSITION THEREOF IF FILED

      Appellant,                      CASE NO. 1D15-1529

v.

DYKE INDUSTRIES, INC.,
LIBERTY MUTUAL, and
ALAIN DEBESA,

      Appellees.

_____________________________/

Opinion filed October 13, 2016.

An appeal from an order of the Judge of Compensation Claims.
Charles M. Hill, III, Judge.

Date of Accident: January 13, 2014.

Kimberly A. Hill of Kimberly A. Hill, P.L., Fort Lauderdale, and Albert Marroquin
of Richard E. Zaldivar, P.A., Miami, for Appellant.

Edward C. Duncan, III, of the Law Offices of Amy L. Warpinski, Fort Myers, for
Appellees.


PER CURIAM.

      The court having received the September 6, 2016, order of the Supreme Court

of Florida quashing this court’s opinion of July 8, 2015, and remanding the matter
for reconsideration upon application of Castellanos v. Next Door Co., 192 So. 3d
431 (Fla. 2016), and finding that reversal is warranted in light of that opinion, the

order of the Judge of Compensation Claims is REVERSED, and this case is

REMANDED for proceedings consistent with that opinion.

      REVERSED and REMANDED.

B.L. THOMAS, KELSEY, and JAY, JJ., CONCUR.




                                         2